United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-3659
                         ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                   Lester Waters, Jr.

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                     for the District of South Dakota - Western
                                    ____________

                             Submitted: January 20, 2022
                               Filed: February 7, 2022
                                    [Unpublished]
                                   ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Lester Waters Jr. received a 240-month sentence after a jury found him guilty
of four counts of assault, 18 U.S.C. § 113(a)(3), (a)(6), and two counts of discharging
a firearm during a crime of violence, 18 U.S.C. § 924(c)(1)(A)(iii). An Anders brief
questions whether the district court 1 should have suppressed Waters’s pre-Miranda-

      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable Daneta
Wollmann, United States Magistrate Judge for the District of South Dakota.
warning statements. See Anders v. California, 386 U.S. 738 (1967); see also
Miranda v. Arizona, 384 U.S. 436 (1966). And a pro se supplemental brief raises a
host of other issues.

       We conclude that the challenged statements were admissible. Some were
made “on his own initiative,” Stumes v. Solem, 752 F.2d 317, 322–23 (8th Cir. 1985);
others related to “public safety,” United States v. Jones, 842 F.3d 1077, 1082 (8th
Cir. 2016); and still others were responses to requests for clarification, see Butzin v.
Wood, 886 F.2d 1016, 1018 (8th Cir. 1989).

       Waters’s pro-se claims do not fare any better. He has not raised a colorable
challenge to the composition of the jury pool, see United States v. Rodriguez, 581
F.3d 775, 790 (8th Cir. 2009); the jurors themselves did not commit any prejudicial
misconduct, see United States v. Tucker, 137 F.3d 1016, 1030 (8th Cir. 1998); and
there is no evidence that any of the witnesses perjured themselves, see United States
v. Lewis, 976 F.3d 787, 796 (8th Cir. 2020). Nor was he entitled to have the jury
instructed on a lesser-included offense, see United States v. Felix, 996 F.2d 203, 208
(8th Cir. 1993); or have the government disclose anything else, see United States v.
Pendleton, 832 F.3d 934, 940 (8th Cir. 2016). Finally, he cannot now challenge the
admissibility of his own evidence from trial. See Ohler v. United States, 529 U.S.
753, 755 (2000).

       We have also independently reviewed the record and conclude that no other
non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988). We
accordingly affirm the judgment of the district court and grant counsel permission
to withdraw.
                       ______________________________




                                          -2-